50 N.Y.2d 917 (1980)
In the Matter of Genesee Hospital, Respondent,
v.
State Division of Human Rights, on the Complaint of Sally Rappaport, Appellant.
Court of Appeals of the State of New York.
Argued May 1, 1980.
Decided June 12, 1980.
Robert E. Ganz, Harry Starr, Ann Thacher Anderson and Joseph B. Robison for appellants.
Susan S. Robfogel for respondent.
Robert Abrams, Attorney-General (Shirley Adelson Siegel, Judith T. Kramer and Stefan Presser of counsel), intervenor pro se.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order reversed, with costs, for the reasons stated in the dissenting opinion by Mr. Justice RICHARD D. SIMONS at the Appellate Division insofar as it relates to the finding of discrimination (68 AD2d 692, 701-704; see, also, Matter of Schweitzer Aircraft Corp. v State Div. of Human Rights, 48 N.Y.2d 294); and the matter remitted to the Appellate Division, Fourth Department, with directions to remand to the State Division of Human Rights for consideration of the affirmative action directed in its order in light of present circumstances, as we do not pass on the affirmative relief directed.